Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4, 10, 12, 14, 15, 17-19, 21-23, 25, 26,28, 29, 31-33, and 46 had been cancelled in a communication filed 11/10/2020.  Claims 1-3, 5-9, 11, 13, 16, 20, 24, 27, 30, 34-45 are pending.  

Applicant’s election without traverse of Group I, claims 1-3, 5-9, and 11 in the reply filed on 03/04/2022 is acknowledged.
Claims 13, 16, 20, 24, 27, 30, 34-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gordon Moriarty on 05/06/2022.

The application has been amended as follows: 

In the claims:

In claim 1, line 18, the word “stearate” has been replaced with the word --serinate--.  

In claim 1, line 32, the phrase “cimisifuga racemosa extract” has been replaced with the phrase --cimisifuga racemosa root extract--.  

In claim 2, line 20, the word “stearate” has been replaced with the word --serinate--.  

In claim 2, line 34, the phrase “cimisifuga racemosa extract” has been replaced with the phrase --cimisifuga racemosa root extract--.  

In claim 5, line 42, the term “tripeptide-9” has been replaced with the term --tripeptide-8--.  

In claim 6, line 41, the term “tripeptide-9” has been replaced with the term --tripeptide-8--.  

In claim 7, line 39, the term “tripeptide-9” has been replaced with the term --tripeptide-8--.  

In claim 8, line 41, the term “tripeptide-9” has been replaced with the term --tripeptide-8--.  

Claims 13, 16, 20, 24, 27, 30, 34-45 have been cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner was unable to identify prior art that anticipated or rendered obvious the instant invention, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-9, and 11 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617